Civil action to recover damages for personal injuries alleged to have been caused by the wrongful act, neglect, or default of the defendant.
Plaintiff was injured while riding on defendant's truck, and was, at the time, engaged in helping defendant's driver move a Heatrola from the home of a customer to defendant's store, for the purpose of storing it.
The jury found that plaintiff's injury was due to the negligence of the defendant and assessed his damages of $500. From judgment on the verdict, the defendant appeals, assigning errors.
The record discloses no fatal exceptive assignment of error. The allegation of negligence is, perhaps, narrowly stated, but its sufficiency is not challenged. Indeed, the theory of the trial may have been more favorable to the defendant than the facts in evidence warranted. However, the jury has answered for the plaintiff. The verdict and judgment will be upheld.
No error. *Page 747